Citation Nr: 1017962	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-10 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left heel 
disorder, claimed as secondary to service-connected chronic 
periungal inflammation with onychomycosis, status post 
excision of the left great toenail.

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected chronic 
periungal inflammation with onychomycosis, status post 
excision of the left great toenail.

3.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service-connected chronic 
periungal inflammation with onychomycosis, status post 
excision of the left great toenail.

4.  Entitlement to a disability evaluation higher than 10 
percent for chronic periungal inflammation with 
onychomycosis, status post excision of the left great 
toenail.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 2000 to November 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for further evidentiary development is required in 
this case, for reasons explained below.  

In regard to the Veteran's claims for service connection, the 
Board notes that the Veteran was afforded with a medical 
examination and medical opinion in connection with the claims 
in February 2007.  At that time, the examiner diagnosed left 
heel plantar fasciitis, left knee strain, and left hip 
strain, and concluded that the Veteran's disorders were less 
likely than not related to his service-connected left great 
toe disability.  However, as pointed out by the Veteran's 
representative in his April 2010 Brief, the VA examiner 
failed to provide any rationale for his opinion.  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  In addition, a medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(holding that a medical opinion that contains only data and 
conclusions without any supporting analysis is accorded no 
weight.).  

Because the February 2007 VA examiner's conclusion was not 
supported by any rationale, the Board finds that it is 
inadequate.  Thus, a remand for another examination and 
medical opinion is warranted.

In regard to the Veteran's increased rating claim, the Board 
notes that the evidence shows that he underwent a chemical 
matrisectomy at the Bonham VA Medical Center (VAMC) to treat 
his service-connected left great toe disability on July 27, 
2007.  While there are some VA treatment records pertaining 
to the procedure of record, there are no subsequent treatment 
records regarding the severity of the disability following 
the procedure included in the claims folder.  Moreover, the 
Board observes that no medical examination has been conducted 
since the July 2007 matrisectomy.  

Governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment as well as to 
provide a medical examination or, obtain a medical opinion, 
when such an examination or opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In addition, the Court of Appeals for Veterans 
Claims has held that an appeal of an existing disability 
rating based on established entitlement to compensation 
requires consideration of the present level of disability and 
contemplates staged ratings when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Thus, in light of the foregoing, the Board finds that a 
remand for a more contemporaneous medical examination to 
assess the current nature and extent of symptomatology 
associated with the Veteran's service-connected left great 
toe disability is warranted in this case.  38 U.S.C.A. § 
5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Moreover, the Veteran's VA treatment records from June 2007 
to the present should be obtained and associated with the 
claims folder on remand.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment 
records at the VAMC in Bonham, Texas, 
pertaining to any treatment the Veteran 
received for his left toe disability as well 
as his claimed left heel, left knee, and left 
hip disabilities from June 2007 to the present 
and associate them with the claims file.  The 
search should include any archived or retired 
records.  If no records are available, please 
make specific note of that fact in the claims 
file and include a memorandum of 
unavailability, which documents all efforts at 
obtaining the evidence, in the record.  As 
outlined in 38 C.F.R. § 3.159(e), all 
procedures regarding notification of the 
inability to obtain records should be 
followed, if appropriate. 

2.   After the above action has been 
accomplished, schedule the Veteran for 
appropriate medical examination of his claimed 
left heel, left knee, and left hip disorders.  
The claims file, to include a copy of this 
Remand, must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail. 

a.  Based on review of the claims folder and 
examination of the Veteran, the examiner 
should identify any and all appropriate 
diagnoses of a left heel, left knee, and 
left hip disorder which have been 
demonstrated by the Veteran since filing his 
claim in January 2006, and thoroughly 
explain the basis for his or her conclusion.  
The examiner should specifically note 
whether the Veteran demonstrates a chronic 
or acute condition for each identified 
diagnosis.    

b.  The examiner should state whether it is 
at least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
identified current disorder (of the left 
heel, left knee, and left hip) was caused or 
aggravated by the Veteran's service-
connected left great toe disability, to 
include consideration of any altered gait 
resulting therefrom as contended by the 
Veteran; or was otherwise caused by, or 
initially manifested during, or aggravated 
by his active military service, to include 
consideration of any symptomatology shown 
therein or any incident therein; OR whether 
such a relationship is unlikely (i.e., less 
than a 50-50 probability).

c.  The examiner should provide a thorough 
discussion of the Veteran's medical history 
pertaining to the claimed disorders in the 
examination report and confirm that the 
claims folder has been reviewed.

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  Note:  The term "aggravated" in this 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

f.  If the opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the report, and explain why this is so.

3.  After the action outlined in (1) has been 
accomplished to the extent possible, schedule 
the Veteran for an appropriate medical 
examination to determine the current level of 
severity of his left great toe disability.  
The claims file and a copy of this remand must 
be made available to and reviewed by the 
examiner prior to the requested examination.  
The examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

a.  Based on review of the claims folder and 
examination of the Veteran, the examiner 
should identify what symptoms the Veteran 
has manifested since January 2006 that are 
attributable to his service-connected left 
great toe disability.  All signs and 
symptoms necessary for rating the Veteran's 
skin disability under the applicable rating 
criteria (i.e., the criteria in effect prior 
to October 2008) should be reported in 
detail. 

b.  The examiner should comment on the 
following: (1) the percentage of the entire 
body affected; (2) whether the Veteran has 
been prescribed systemic medication to treat 
his disability and, if so, note the length 
of time that such medication has been used 
during any 12-month period since 
approximately January 2006; and (3) whether 
the Veteran's left great toe disability 
results in any limitation of motion of the 
toe, to include consideration of any degree 
of functional loss due to repetitive 
movement and/or pain on use.  

c.  The examiner should also specifically 
provide an opinion regarding the effect that 
the Veteran's left toe disability has on his 
employment.  (The Veteran has reported that 
he is unable to perform his job as a postal 
carrier when his toe is infected due to his 
having to walk several miles per day.)  

d.  The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected left great toe disability and any 
non-service-connected disorders which may be 
found.  If it is medically impossible to 
distinguish among symptomatology resulting 
from the disorders, the examiner should so 
state in the examination report.

4.  After any additional notification and/or 
development deemed necessary is undertaken, 
the claims should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

